Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 17-37 are currently pending and presented for examination on the merits.
	Claims 20, 22, 25-37 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to non-elected consideration. 
Election/Restriction
	The response filed on 02/15/2022 to the species requirement of 11/15/2021 has been received.
With Traverse Applicant has elected:
VL SEQ ID NO: 14
VH SEQ ID NO: 15
	VL SEQ ID NO: 2
	VH SEQ ID NO: 4
	Examiner withdraws restriction with regard to SEQ ID NOs: 2, 4, and 14-15.
Claim Objections
Claim 17 is objected to because of the following informalities:  the K-Ras mutation "G12V" is listed twice.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 17-19, 21, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 10533046 (Albaret et al, '046) in view of Pierce et al (US 20140199405 A1). 
With regard to claims 17, 18, and 19, Albaret et al teaches claims 7 and 9 with SEQ ID NOs: 31 and 33. A comparison of instant claim SEQ ID NO: 2 and SEQ ID NO: 31 of Albaret et al is shown below. A comparison of instant claim SEQ ID NO: 4 and SEQ ID NO: 33 of Albaret et al is shown below.
Instant claim SEQ ID NO: 2 and Albaret et al, claims 7 and 9, SEQ ID NO: 31.

    PNG
    media_image1.png
    199
    572
    media_image1.png
    Greyscale

Instant claim SEQ ID NO: 4 and Albaret et al, claims 7 and 9, SEQ ID NO: 33.

    PNG
    media_image2.png
    197
    573
    media_image2.png
    Greyscale


The patent claims do not recite selecting a patient with the following K-Ras mutation: G13D, G12V, G12D, G61H, or A146T. However, these deficiencies are made up with the teachings of Pierce et al. Pierce et al teaches a method of treating cancer by selecting patients with the K-Ras mutations G13D, G12V, G12D, G61H, and/or A146T [0012]. Therefore, one of ordinary skill in the art would have been motivated to select cancer patients for treatment with the K-Ras mutations G13D, G12V, G12D, G61H, and/or A146T. One of ordinary skill in the art, before the effective filing date, would have been able to arrive at the claimed invention with a reasonable expectation of success since the method of treating cancer with an antibody comprising SEQ ID NOs: 2 and 4 is claimed by Albaret et al in a method of treating cancer, and the selecting of cancer patients with specific K-Ras mutations is taught by Pierce et al.
With regard to claims 21, 23, and 24, Albaret et al teaches claims 8 and 10 with SEQ ID NOs: 43 and 44. A comparison of instant claim SEQ ID NO: 14 and SEQ ID NO: 43 of Albaret et al is shown below. A comparison of instant claim SEQ ID NO: 15 and SEQ ID NO: 44 of Albaret et al is shown below.
Instant claim SEQ ID NO: 14 and Albaret et al, claims 8 and 10, SEQ ID NO: 43
 
    PNG
    media_image3.png
    197
    573
    media_image3.png
    Greyscale

Instant claim SEQ ID NO: 15 and Albaret et al, claims 8 and 10, SEQ ID NO: 44
    PNG
    media_image4.png
    194
    567
    media_image4.png
    Greyscale
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642